If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



TZVIH TINMAN, by his next friends ILENE                             UNPUBLISHED
TINMAN and MICHAEL TINMAN,                                          February 28, 2019

               Plaintiff-Appellant,

v                                                                   No. 338815
                                                                    Wayne Circuit Court
BLUE CROSS AND BLUE SHIELD OF                                       LC No. 99-932051-CK
MICHIGAN,

               Defendant-Appellee.


Before: TUKEL, P.J., and SHAPIRO and GADOLA, JJ.

PER CURIAM.

        Plaintiff appeals as of right the June 9, 2017 opinion and order on reconsideration
granting attorney fees and costs of $446,182.50 to plaintiff but stating that this amount is
“inclusive of” statutory prejudgment interest in this nearly twenty-year-old case involving
protracted litigation over attorney fees. We reverse and remand for entry of an amended
judgment.

                                       I. BACKGROUND

        This case was filed in 1999 and has been the subject of four previous appeals. See
Tinman v Blue Cross & Blue Shield of Mich, 264 Mich. App. 546; 692 NW2d 58 (2004) (Tinman
I); Tinman v Blue Cross & Blue Shield of Mich, unpublished per curiam opinion of the Court of
Appeals, issued February 14, 2008 (Docket No. 268448) (Tinman II); Tinman v Blue Cross &
Blue Shield of Mich, unpublished per curiam opinion of the Court of Appeals, issued September
6, 2012 (Docket No. 298036) (Tinman III); and Tinman v Blue Cross & Blue Shield of Mich,
unpublished per curiam opinion of the Court of Appeals, issued September 24, 2015 (Docket No.
322601) (Tinman IV). Resolution of the issues raised in the present appeal does not require a
detailed summary of the underlying facts and procedural history. In Tinman IV, unpub op at 19,
this Court concluded that the trial court’s calculation of plaintiff’s attorney fees on remand from
Tinman III had failed to comply with the mandates of this Court’s Tinman III opinion. The
Tinman IV Court thus reversed in part and remanded the case to the trial court for more detailed
findings in calculating plaintiff’s attorney fees. Id. at 24.

         On March 31, 2017, the trial court on remand from Tinman IV issued an opinion
awarding plaintiff $453,530 in attorney fees and $2,440 in costs. On Friday April 21, 2017, the
deadline for filing a motion for reconsideration, defendant attempted to file a motion for
reconsideration. After a technical malfunction initially prevented defendant from filing the
motion, defendant eventually was able to electronically submit the motion. However, in the
electronic system, defendant inadvertently selected the “fee waiver” option instead of the normal
filing fee option. On Monday April 24, 2017, the clerk’s office rejected the filing because of the
wrong filing code. Later that day, defendant filed the motion for reconsideration with the proper
code. In the motion, defendant identified a mathematical or clerical error in the trial court’s
calculation, which would reduce the total fee award by approximately $10,000 to $443,742.50.
Defendant also stated that the opinion and order did not address interest and argued that the trial
court’s attorney fee and cost award should be deemed “inclusive of interest.”

        On April 25, 2017, defendant filed a motion for relief from the purported technical
malfunction in the Wayne Circuit Court’s e-filing system that had allegedly caused defendant’s
motion for reconsideration to be filed untimely. On May 5, 2017, plaintiff filed a motion to
strike as untimely defendant’s motion for reconsideration because it was filed 24 days after the
entry of the March 31, 2017 opinion and order and MCR 2.119(F)(1) requires that a motion for
reconsideration be filed and served within 21 days of the entry of the order.

        The trial court denied plaintiff’s motion to strike defendant’s motion for reconsideration;
the trial court reasoned that a computer error of the Wayne Circuit Court’s e-filing system had
prevented defendant from receiving a message that defendant had used the wrong code when
attempting to e-file the motion for reconsideration on April 21, 2017. On June 9, 2017, the trial
court issued what effectively amounted to an opinion and order on reconsideration that was
essentially identical to the March 31, 2017 opinion and order with two exceptions. First, the trial
court corrected the mathematical or clerical error in the calculation of the attorney fee award to
make clear that the attorney fee award was $443,742.50, which along with the $2,440 in costs,
brought the total amount of the judgment to $446,182.50. Second, the trial court, while citing
Lech v Huntmore Estates Condo Ass’n (On Remand), 315 Mich. App. 288; 890 NW2d 378
(2016), added the following language to the opinion and order: “Additionally, this Court intends
the final judgment award to be inclusive of interest.” This appeal ensued.

                                         II. ANALYSIS

        Plaintiff claims that the trial court erred in accepting for filing defendant’s motion for
reconsideration because the motion was untimely and that there was no evidence of a technical
malfunction in the Wayne Circuit Court’s e-filing system that prevented defendant from making
a timely filing. However, we need not reach this issue because we agree with plaintiff that
assuming the motion for reconsideration was timely, reversal nevertheless would be necessary,
as the trial court erred when it disallowed prejudgment interest on the March 31, 2017 award.

        A trial court’s decision on a motion for reconsideration is reviewed for an abuse of
discretion. Woods v SLB Prop Mgt, LLC, 277 Mich. App. 622, 629; 750 NW2d 228 (2008). A

                                                -2-
trial court’s decision on a motion to strike is likewise reviewed for an abuse of discretion. Belle
Isle Grill Corp v Detroit, 256 Mich. App. 463, 469; 666 NW2d 271 (2003). “The trial court
abuses its discretion when it chooses an outcome outside the range of reasonable and principled
outcomes.” In re Temple Marital Trust, 278 Mich. App. 122, 128; 748 NW2d 265 (2008).
Further, a trial court necessarily abuses its discretion when it makes an error of law. Gentris v
State Farm Mut Auto Ins Co, 297 Mich. App. 354, 364; 824 NW2d 609 (2012). This Court
reviews issues of statutory interpretation de novo. Colista v Thomas, 241 Mich. App. 529, 534;
616 NW2d 249 (2000).

       MCL 600.6013(1) states, in relevant part, “Interest is allowed on a money judgment
recovered in a civil action, as provided in this section.” MCL 600.6013(8) provides:

               Except as otherwise provided in subsections (5) and (7) and subject to
       subsection (13), for complaints filed on or after January 1, 1987, interest on a
       money judgment recovered in a civil action is calculated at 6-month intervals
       from the date of filing the complaint at a rate of interest equal to 1% plus the
       average interest rate paid at auctions of 5-year United States treasury notes during
       the 6 months immediately preceding July 1 and January 1, as certified by the state
       treasurer, and compounded annually, according to this section. Interest under this
       subsection is calculated on the entire amount of the money judgment, including
       attorney fees and other costs. In an action for medical malpractice, interest under
       this subsection on costs or attorney fees awarded under a statute or court rule is
       not calculated for any period before the entry of the judgment. The amount of
       interest attributable to that part of the money judgment from which attorney fees
       are paid is retained by the plaintiff, and not paid to the plaintiff’s attorney.

“The purpose of MCL 600.6013 is to compensate the prevailing party for the expenses incurred
in bringing an action and for the delay in receiving money damages.” Lech, 315 Mich. App. at
291 (quotation marks and citation omitted). “An award of interest is mandatory in all cases to
which the statute applies.” Farmers Ins Exchange v Titan Ins Co, 251 Mich. App. 454, 460; 651
NW2d 428 (2002) (quotation marks, brackets, and citation omitted). MCL 600.6013(8) “plainly
states that interest on a money judgment is calculated from the date of filing the complaint.”
Ayar v Foodland Distrib, 472 Mich. 713, 716; 698 NW2d 875 (2005). “[T]he statute makes no
exception for periods of prejudgment appellate delay, and . . . interest on a judgment following
such a delay is calculated, without interruption, from the date the complaint is filed.” Id. at 716-
717. Further, “the statute expressly applies to ‘attorney fees and other costs’ ” as being part of
the money judgment on which interest is calculated. Id. at 717. Statutory prejudgment interest is
mandatory even if the judgment did not expressly provide for prejudgment interest. See Dep’t of
Treasury v Central Wayne Co Sanitation Auth, 186 Mich. App. 58, 64; 463 NW2d 120 (1990),
citing Alpine Constr Co v Gilliland, 50 Mich. App. 568, 577; 213 NW2d 824 (1973).

         Accordingly, an award of prejudgment interest under MCL 600.6013(8) was mandatory
in this case. The statute expressly applies to attorney fee and other costs, Ayar, 472 Mich. at 717,
and the judgment in this case is comprised of attorney fees awarded to defendant pursuant to




                                                -3-
MCL 550.1402(11),1 a provision of the Nonprofit Health Care Corporation Reform Act, MCL
550.1101 et seq. The award of prejudgment interest was mandatory despite the fact that the
March 31, 2017 judgment did not expressly refer to attorney fees. See Central Wayne Co
Sanitation, 186 Mich. App. at 64, citing Alpine Constr Co, 50 Mich. App. at 577.

         The trial court, in granting defendant’s motion for reconsideration, had cited Lech for the
proposition that the award of attorney fees was “inclusive” of interest. But Lech is inapposite.
In Lech, 315 Mich. App. at 293, this Court concluded that certain defendants in that case were not
entitled to recover prejudgment interest under MCL 600.6013(8) because they did not file a
complaint and did not obtain a money judgment. Instead, the defendants in that case defended
against a complaint and obtained summary disposition. Id. This Court held that an offer-of-
judgment sanctions order was not an order providing for a money judgment. Id. This Court
reasoned that because the defendants in Lech “did not ‘incur expenses in bringing an action’ and
‘suffered no delay in receiving money damages,’ an award of prejudgment interest would not
serve the purpose of the statute. . . . [B]y its plain language, MCL 600.6013 does not apply in
this situation, and Ayar does not mandate a different result.” Id.; see also Olson v Olson, 273
Mich. App. 347, 353; 729 NW2d 908 (2006) (noting that “interest may be denied in proceedings
that are not typical civil actions preceding an award of a money judgment.”). In contrast to Lech,
plaintiff here filed a complaint and obtained a money judgment that included attorney fees.
Therefore, by its plain language, MCL 600.6013(8) applies, and an award of prejudgment
interest is mandated.

        Defendant suggests that the trial court meant to reduce the “inflated” hourly rates by
more than 50% so that the $443,742.50 attorney fee award could be deemed to include interest.
But there is no support for this contention in the trial court’s calculation of attorney fees. On the
contrary, the trial court’s March 31, 2017 and June 9, 2017 opinions make clear that the trial
court was calculating the attorney fees in accordance with this Court’s directions in Tinman IV
by following the framework mandated by Smith v Khouri, 481 Mich. 519, 530-533; 751 NW2d
472 (2008), and Augustine v Allstate Ins Co, 292 Mich. App. 408; 807 NW2d 77 (2011). There is
no indication that the trial court departed from the required method of calculating attorney fees
by using “inflated” figures that included prejudgment interest. If the trial court had done so, this
would have amounted to a violation of this Court’s directions in Tinman IV regarding how to
calculate attorney fees. “It is the duty of the lower court, on remand, to comply strictly with the



1
    In particular, MCL 550.1402(11) provides:
                  In addition to other remedies provided by law, an aggrieved member may
         bring an action for actual monetary damages sustained as a result of a violation of
         this section. If successful on the merits, the member shall be awarded actual
         monetary damages or $200.00, whichever is greater, together with reasonable
         attorneys’ fees. If the health care corporation shows by a preponderance of the
         evidence that a violation of this section resulted from a bona fide error
         notwithstanding the maintenance of procedures reasonably adapted to avoid the
         error, the amount of recovery shall be limited to actual monetary damages.



                                                 -4-
mandate of the appellate court.” Schumacher v Dep’t of Natural Resources, 275 Mich. App. 121,
128; 737 NW2d 782 (2007) (quotation marks, ellipsis, and citation omitted). Therefore, the trial
court’s statement that its award was “inclusive” of interest was incorrect.

        Defendant further contends that res judicata bars plaintiff from raising the issue of
prejudgment interest. We disagree. Defendant relies on Vanderwall v Midkiff, 186 Mich. App.
191; 463 NW2d 219 (1990). In Vanderwall, 186 Mich. App. at 201, this Court stated that “the
principles of res judicata require that a party bring in the initial appeal all issues which were then
present and could have and should have been raised.” In Vanderwall, in an earlier appeal, the
defendants had failed to raise an issue regarding interest awarded by the trial court and also had
failed to raise the issue by way of cross-appeal. Id. This Court concluded that “by choosing not
to raise the interest issue by way of cross[-]appeal in the original appeal, defendants abandoned
the issue[.]” Id. at 202. Defendant suggests that the trial court here ruled on the issue of
prejudgment interest in 2014 by stating that there was no penalty interest available as there is in
no-fault cases and that the delay in payment of attorney fees was a consideration in determining
the reasonableness of the attorney fees. But this did not constitute a decision by the trial court
about whether to award statutory prejudgment interest, which serves a compensatory purpose
and thus differs from no-fault penalty interest. See Attard v Citizens Ins Co of America, 237
Mich. App. 311, 319; 602 NW2d 633 (1999). The absence of language about prejudgment
interest in the 2014 judgment did not require plaintiff to raise any issue about prejudgment
interest by way of a cross-appeal in Tinman IV given that such interest is mandatory even if the
judgment did not expressly provide for prejudgment interest. See Central Wayne Co Sanitation,
186 Mich. App. at 64, citing Alpine Constr Co, 50 Mich. App. at 577. Hence, defendant’s
argument that res judicata bars plaintiff from raising this issue lacks merit.

        Defendant further suggests that it should not be held responsible for any periods of delay
that are not attributable to defendant. We note that defendant did not raise this argument in its
motion for reconsideration of the March 31, 2017 opinion, and there is no indication in the trial
court’s June 9, 2017 opinion that this was a basis for its decision. Regardless, it appears that
most of the delay at issue in this case is appellate delay. Citing Morales v Auto-Owners Ins Co,
469 Mich. 487; 672 NW2d 849 (2003), our Supreme Court noted in Ayar, 472 Mich. at 716-717,
that “the statute makes no exception for periods of prejudgment appellate delay, and . . . interest
on a judgment following such a delay is calculated, without interruption, from the date the
complaint is filed.” In Morales, 469 Mich. at 491-492, in which this Court had held that the
defendant was not responsible for prejudgment interest during the four years that the case was on
appeal, our Supreme Court reversed this Court’s ruling concerning the denial of prejudgment
interest and stated that MCL 600.6013(8) “makes no exception for periods of prejudgment
appellate delay. In the face of the Legislature’s clearly expressed intent, this Court will not read
such an exception into the statute.” Accordingly, defendant’s argument is unavailing.

       We reverse the trial court’s denial of prejudgment interest and remand for entry of an
amended judgment that allows for prejudgment interest on the March 31, 2017 award but
includes the correction of the mathematical or clerical error in calculating the amount of the




                                                 -5-
attorney fee award (the correction of which the parties have agreed was proper). We do not
retain jurisdiction. Plaintiff, as the prevailing party, may tax costs pursuant to MCR 7.219.

                                                         /s/ Jonathan Tukel
                                                         /s/ Douglas B. Shapiro
                                                         /s/ Michael F. Gadola




                                             -6-